DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Status of Claims
In the amendment filed 09/20/2022 the following occurred: Claims 1, 9, and 17 were amended. Claims 1-3 and 5-24 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 and 5-24 are drawn to systems and a method, which is/are statutory categories of invention (Step 1: YES).
Independent claim 1 recites determine a surgical context based at least in part on the perioperative data associated with the first signal; determine a procedural variable associated with the surgical context; determine a baseline for the procedural variable based on data aggregated from the plurality of surgical devices, wherein the baseline corresponds to the determined surgical context; determine that the procedural variable deviates from the baseline for the procedural variable; generate a recommendation based on the determination that the procedural variable deviates from the baseline for the procedural variable; and.
Independent claim 9 recites determining a surgical context based at least in part on the perioperative data; determining a procedural variable associated with the surgical context; determining a baseline for the procedural variable based on data aggregated from a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein the baseline corresponds to the determined surgical context; determining that the procedural variable deviates from the determined baseline for the procedural variable; and generating a notification according to whether the procedural variable deviates from the baseline for the procedural variable; and.
Independent claim 17 recites to determine a surgical context based at least in part on the perioperative data; determine a procedural variable associated with the surgical context; determine a baseline for the procedural variable based on data aggregated from a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein the baseline corresponds to the determined surgical context; determine that the procedural variable deviates from the determined baseline for the procedural variable.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, by “providing recommendations based on analysis of surgical procedure variables” (see: abstract). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because it is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Hence, such problems are to managing personal behavior of the surgeon and/or surgical staff. Further, the specification states that “a computer system can be programmed to evaluate for a given surgical procedure the cost-effectiveness of a particular surgical device setup” (see: paragraph 163) which are that improvements that “present the costs associated with the evaluated product setup compared to the recommended product setup” (see: paragraph 182). Hence, such improvements address fundamental economic principles or practices. Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a surgical hub configured to be communicably coupled to the plurality of surgical devices, the surgical hub comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the surgical hub to” perform functions (claims 1), “a computer system” (claim 9), a “computer system configured to be communicably coupled to a surgical device and a video camera, the computer system comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to” perform functions (claim 17), are additional elements that are recited at a high level of generality (e.g., the “computer system configured to be communicably coupled to a surgical device, the computer system comprising: a processor; and a memory coupled to the processor” is configured to perform the claimed functions drawn to an analysis of surgical procedure variables through no more than a statement that “the memory stor[es] instructions that, when executed by the processor, cause the computer system to” perform said functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “memory storing instructions that, when executed by the processor, cause the computer system to” perform functions language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein each surgical device of the plurality of surgical devices is configured to generate signals associated with perioperative data generated during a surgical procedure…receive a first signal associated with perioperative data generated by a first surgical device of the plurality of surgical devices” (claim 1), “receiving, by a computer system, perioperative data from a surgical device” (claim 9), “record a surgical procedure via the video camera; receive perioperative data from the surgical device” (claim 17), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “transmit a signal representing the recommendation for implementation, wherein implementing the recommendation yields an improved surgical outcome” (claim 1), “transmitting, by the computer system, a signal representing the notification comprising a recommendation configured to yield an improved surgical outcome” (claim 9), and “replay a recording of the surgical procedure, the recording including a notification that the procedural variable deviates from the determined baseline for the procedural variable, wherein the notification comprises a recommendation configured to yield an improved surgical outcome” (claim 17), is considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at, for example, Fig. 10, and: 
Paragraph 98, where “…The modular control tower 236 may be coupled to a hub display 215 (e.g., monitor, screen) to display and overlay images received from the imaging module, device/instrument display, and/or other visualization systems 208. The hub display also may display data received from devices connected to the modular control tower in conjunction with images and overlaid images.”
Paragraph 102, where “The processor 244 may be any single-core or multicore processor such as those known under the trade name ARM Cortex by Texas Instruments. In one aspect, the processor may be an LM4F230H5QR ARM Cortex-M4F Processor Core, available from Texas Instruments, for example, comprising an on-chip memory of 256 KB single-cycle flash memory, or other non-volatile memory, up to 40 MHz, a prefetch buffer to improve performance above 40 MHz, a 32 KB single-cycle serial random access memory (SRAM), an internal read-only memory (ROM) loaded with StellarisWare® software, a 2 KB electrically erasable programmable read-only memory (EEPROM), and/or one or more pulse width modulation (PWM) modules, one or more quadrature encoder inputs (QEI) analogs, one or more 12-bit analog-to-digital converters (ADCs) with 12 analog input channels, details of which are available for the product datasheet.”
Paragraph 104, where “The system memory includes volatile memory and non-volatile memory. The basic input/output system (BIOS), containing the basic routines to transfer information between elements within the computer system, such as during start-up, is stored in non-volatile memory. For example, the non-volatile memory can include ROM, programmable ROM (PROM), electrically programmable ROM (EPROM), EEPROM, or flash memory. Volatile memory includes random-access memory (RAM), which acts as external cache memory. Moreover, RAM is available in many forms such as SRAM, dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DOR SDRAM), enhanced SDRAM (ESDRAM), Synchlink DRAM (SLDRAM), and direct Rambus RAM (DRRAM).”
Paragraph 116, where “…As illustrated in FIG. 12, the cloud-based analytics system comprises a plurality of surgical instruments 7012 (may be the same or similar to instruments 112)…”
Paragraph 163, where “Recommendations from Analysis of Procedure Variables [0163] In various aspects, computer systems, such as the surgical hubs 106, 206 described in connection with FIGS. 1-11…In various aspects, a computer system can be programmed to notify users if the analyzed variables deviated from their associated baselines and provide recommendations accordingly.”
Paragraph 164, where “As described above under the heading SURGICAL HUBS, computer systems, such as the surgical hubs 106, 206 (FIGS. 1-11), can be connected to or paired with a variety of surgical devices, such as surgical instruments, generators, smoke evacuators, displays, and so on. Through their connections to these surgical devices, the surgical hubs 206 can receive an array of perioperative data from these paired surgical devices while the devices are in use during a surgical procedure. Further, as described above under the heading SITUATIONAL AWARENESS, surgical hubs 206 can determine the context of the surgical procedure being performed (e.g., the procedure type or the step of the procedure being performed) based, at least in part, on perioperative data received from these connected surgical devices. Based on this perioperative data and the surgical context, the surgical hubs 206 can determine procedural variables associated with the surgical procedure, such as how much time the procedure (or a step thereof) is taking, what surgical instrument is currently being used, and so on. In one aspect, a computer system, such as a surgical hub 206, can be programmed to provide recommendations by monitoring procedural variables to ascertain when the surgical staff is performing a surgical procedure in a manner that deviates from baselines or expectations for the particular procedure type. For example, FIG. 16 is a logic flow diagram for a process 210000 of providing surgical recommendations, in accordance with at least one aspect of the present disclosure. The process 210000 can be executed by a processor or control circuit of a computer system, such as the processor 244 of the surgical hub 206 illustrated in FIG. 10. Accordingly, the process 210000 can be embodied as a set of computer-executable instructions stored in a memory 249 that, when executed by the processor 244, cause the computer system (e.g., a surgical hub 206) to perform the described steps.”
Paragraph 166, where “Accordingly, the processor 244 determines 210006 a procedural variable associated with the surgical procedure based on the surgical context and the perioperative data from the connected surgical devices. The procedural variable can include any aspect or characteristic of the surgical procedure that can vary between individual performances of the surgical procedure type. For example, the procedural variable can include the length of time for the surgical procedure as a whole, the length of time for a particular step of the surgical procedure, the type of surgical instrument being utilized, the costs (e.g., maintenance costs and replacement costs) associated with surgical devices, the type of staple cartridge being utilized in a surgical stapler, the power level or mode of an ultrasonic surgical instrument or an electrosurgical instrument, and the surgical device setup for the procedure (i.e., the preoperative assortment of surgical devices selected for the procedure). The processor 244 can monitor a single procedural variable or multiple procedural variables. In one aspect, the surgical hub 206 can monitor the status of every procedural variable that it has been programmed to determine. In another aspect, the surgical hub 206 can monitor one or more procedural variables that have been selected or programmed by users.”
Paragraph 168, where “Based on the results of the comparison between the determined procedural variable and its corresponding baseline, the surgical hub 206 can take various actions in response. In one aspect, the processor 244 provides 210010 a notification or recommendation according to whether the determined procedural variable deviates from its corresponding baseline. The recommendation can vary depending upon the particular type of procedural variable that is being compared. The recommendation can be for the user to utilize a different surgical instrument (e.g., an instrument with smaller jaws, a larger maximum articulation angle, or a longer shaft), utilize a different trocar or other access point, change the patient's position on the surgical table (e.g., roll the patient), and so on.”
Paragraph 169, where “In one aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered in real time (i.e., during the course of the surgical procedure). For example, FIG. 17 illustrates a prophetic implementation of the process 210000 where the provided recommendations can be overlaid a displayed live video feed during the course of a surgical procedure, in accordance with at least one aspect of the present disclosure. The video feed can be supplied by, for example, an endoscope 239 (FIG. 9) communicably coupled to the surgical hub 206 that is being utilized to visualize a surgical site 210102 during the surgical procedure. The video feed from the endoscope 239 can be displayed on a hub display 215 (FIG. 9), a local display 217 (FIG. 10), non-sterile displays 107, 109 (FIG. 2), a sterile primary display 119 (FIG. 2), and other such display devices that are viewable by the surgical staff during the surgical procedure.”
Paragraph 174, where “In another aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered outside of the surgical procedure, such as during a postoperative playback of the surgical procedure. For example, FIG. 18 illustrates a prophetic implementation of the process 210000 where the recommendations can be provided via a graphical user interface 210200 for replaying a surgical procedure, in accordance with at least one aspect of the present disclosure. The graphical user interface 210200 can be displayed on a hub display 215, for example. The graphical user interface 210200 can include the video feed from the surgical procedure (e.g., the video feed captured by the endoscope 239) with various graphical controls, icons, and/or prompts thereon or otherwise associated therewith for relaying information to the user or allowing the user to control the video playback. For example, the graphical user interface 210200 can display an icon 210208 relaying surgical contextual information or perioperative data received from the connected surgical devices corresponding to the current time stamp of the displayed video feed…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3, 5-8, 10-16, and 18-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above and merely further detail the claimed element shown above to be abstract, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 09/20/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 USC 101 rejections should be withdrawn because “As an initial matter, the U.S.P.T.O. guidance is explicitly clear in its explanation that the categorical abstract idea of "certain methods of organizing human activity" includes three subcategories, including: 1) fundamental economic principles or practices (hedging, insurance, mitigating risk); 2) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and 3) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). See 2019 Revised. Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, Jan. 7, 2019 (the "Guidance"), Pg. 52. The claims recite neither economic principles, commercial interactions, legal interactions, social activities, or rules. Rather, the claims recite a device configured to receive perioperative data generated by surgical devices used in procedures across a network of medical facilities, analyze that data to determine a procedural variable associated with a determined surgical context, compare the determined procedural variable to a baseline for the surgical context, and a generate recommendation that will yield an improved surgical outcome. The Office Action tellingly omits any attribution of the identified sub-categories to the pending claims-likely because none are applicable. The claims recite neither the abstract idea of a mathematical concept nor a metal process, either, and the Office Action has not asserted that either of the other categorical abstract ideas are applicable to the claims. The Guidance is also clear on the fact that "[c]laims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas," further noting that "[i]n the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea ... the examiner should bring the application to the attention of the Technology Center Director'' for approval. Guidance, pgs. 56 and 57.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejections omit nothing and are transparently stated in the in accordance with the step-by-step process. The current claims are directed toward the non-technical problem of “providing recommendations based on analysis of surgical procedure variables” (abstract). The claims cover certain methods of organizing human activity because the invention is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Hence, such problems are to managing personal behavior of the surgeon. The recommendations could be for “product setup” and that “[a]ccordingly, the surgical staff can review the recommendations and decide whether they wish to follow them in light of the expected improvements” (see: paragraph 182). Such recommendations, reviews, and improvements are not technology problems and instead are problems that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, the specification states that “a computer system can be programmed to evaluate for a given surgical procedure the cost-effectiveness of a particular surgical device setup” (see: paragraph 163) which are that improvements that “present the costs associated with the evaluated product setup compared to the recommended product setup” (see: paragraph 182). Hence, such improvements address fundamental economic principles or practices which fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

In the remarks, Applicant argues in substance that (2) the 35 USC 101 rejections should be withdrawn because “The USPTO did not provide substantive analysis but simply indicated that the claimed methods did not recite an abstract idea. Id., pg. 7. Likewise, and as supported by the specification, the claims recite methods that cannot otherwise be practically performed by a human. See e.g., Subject Application, Paras. [0274] and [0328].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejection does not utilize “mental processes”, which Applicant is aware of given the previous argument, and so to compare Example 37 to the present claims yields little insight. Example 37 included more than just the additional elements of a “graphical user interface” and “a processor”, which Applicant is arguing more similarly to Example 37, claim 3, which is ineligible. Example 37, claim 1, for example, includes additional elements of the bolded following “receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” It is unclear from the arguments, however, as to what comparing these additional elements to the claimed additional element of a “surgical hub” accomplishes. The additional element of a surgical hub was identified and addressed in the rejection – it is claimed at a high level and does not provide a practical application. 

In the remarks, Applicant argues in substance that (3) the 35 USC 101 rejections should be withdrawn because “Example 38, also…The USPTO did not provide substantive analysis but simply indicated that the claimed methods did not recite an abstract idea. Id., pg. 7. Likewise, and as supported by the specification, the claims recite methods that cannot otherwise be practically performed by a human. See e.g., Subject Application, Paras. [0274] and [0328].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejection does not utilize “mental processes” and so that the claims “cannot otherwise be practically performed by a human” is inconsequential to the analysis of the rejection provided. Comparing Example 38 to the present claims yields little insight.

In the remarks, Applicant argues in substance that (4) the 35 USC 101 rejections should be withdrawn because “Example 39 assesses…Once again, the USPTO merely indicates that "the claim does not recite a mental process because the steps are not practically performed in the human mind." Id., pg. 9.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Is it unclear if Applicant’s position is that the rejection states the recited limitations indicated in the rejection are previously presented, and presented above, are to “mental processes” or not. The rejection does not state that the claims are to a mental process and the quote does not appear to be from the last response. Also, the claims cannot be comparable to each of Examples 37-39 – logically at least two of these comparisons would be incorrect even if one was correct, which is not the case. None of the comparisons are apt. 

In the remarks, Applicant argues in substance that (5) the 35 USC 101 rejections should be withdrawn because “For at least the reasons previously presented, Applicant respectfully submits that the claimed methods represent an improvement in technology and can only be implemented by a particular machine. Specifically, Applicant has been explicitly clear, noting that, although the claims may involve the generation of a recommendation for a surgical procedure, they further recite the receipts of signals associated with perioperative data, a computational analysis and correlation of the perioperative data. Thus, the recommendation is technologically generated and further integrated such that surgical instruments are optimally employed to yield improved surgical outcomes. In other words, the system performs in a technologically improved way. Similarly, Claim 2 of Example 36 of the PEG is directed to "[a] system for managing an inventory record" that provided a technological improvement. The Office Action acknowledges that "[t]he video camera array with reconstruction-software provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system." Office Action, pg. 13 (emphasis added). However, the Office Action proceeds to baselessly conclude that "[t]he current claims present no such technical solution to a technical problem." Id. This is patently false. Similar to Example 36, the current claims recite a system for improving a surgical outcome including a plurality of surgical instruments and a surgical hub with outcome analytics processing software. This represents a technological solution to the technological problem of automatically tracking surgical operations and suggesting modifications to surgical treatments using a situationally aware surgical hub." The Subject Application explains: One solution utilizes a surgical hub including a system that is configured to derive information about the surgical procedure being performed based on data received from various data sources and then control the paired modular devices accordingly. In other words, the surgical hub is configured to infer information about the surgical procedure from received data and then control the modular devices paired to the surgical hub based upon the inferred context of the surgical procedure. FIG. 14 illustrates a diagram of a situationally aware surgical system 5100, in accordance with at least one aspect of the present disclosure. In some exemplifications, the data sources 5126 include, for example, the modular devices 5102 (which can include sensors configured to detect parameters associated with the patient and/or the modular device itself), databases 5122 (e.g., an EMR database containing patient records), and patient monitoring devices 5124 (e.g., a blood pressure (BP) monitor and an electrocardiography (EKG) monitor). Para. [0235] (emphasis added). Applying the logic of the Office Action consistently to Claim 2 of Example 36, one might conclude that a human can view a warehouse with their eyes and, using the visual input, can employ an image reconstruction process in their mind to track inventory. However, that conclusion would be drawn in stark contradiction to the advice of the PEG, which states "the use of this camera array provides the ability to track objects throughout the entire storage space rather than simply the view of a single camera." Subject Matter Eligibility Examples: Business Methods, 16. Although the PEG notes that "[i]ndividually, the memory and processor limitations do not amount to significantly more" and "high-resolution video cameras are widely used and, in this invention, perform their typical function of acquiring image sequences." Id. Nonetheless, the USPTO concluded that, the memory and processor in combination with a high-resolution video camera array "provides significantly more than the abstract idea." Id. The same is true here. The memory and processor of the surgical hub in combination with the outcome analytics processing software and plurality of surgical devices provides significantly more than the abstract idea.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims recite the additional elements of “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein each surgical device of the plurality of surgical devices is configured to generate signals associated with perioperative data generated during a surgical procedure…receive a first signal associated with perioperative data generated by a first surgical device of the plurality of surgical devices”, which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations in the rejection above.
The current claims are more like ineligible claim 1 of example 36. The current claims are not directed to a specific device, such as the high-resolution video camera of claims 2 and 3 of example 36, but instead are directed to “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network”, which exemplifies the interchangeability and nominal nature of the devices so long as they provide data gathering of the “perioperative data” for the purposes of performing the abstract idea. Of course, as indicated in the arguments, the high-resolution camera performed its typical function, however, in example 36 the camera and its function were necessarily integrated with the abstract idea so as to provide a practical application that was technical in nature. Specifically, the memory and processor in combination with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory. The video camera array with reconstruction-software provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system, and thus, the claimed solution was necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems. The current claims present no such technical solution to a technical problem and instead are directed toward the non-technical problem of “providing recommendations based on analysis of surgical procedure variables” (abstract). The claims cover certain methods of organizing human activity because the invention is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Such problems do not correlate to the computer vision systems as in the argued example 36. As per the expected improvements being to “identify where the evaluated product setup differs from best practices”, these improvements are not technical and instead related to the recited abstract idea. For example, in the same specification states that the recommendations could be for “product setup” and that “[a]ccordingly, the surgical staff can review the recommendations and decide whether they wish to follow them in light of the expected improvements.” Such recommendations, reviews, and improvements are not technology problems and instead are problems that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
It is not the Examiner’s position that “one might conclude that a human can view a warehouse with their eyes and, using the visual input, can employ an image reconstruction process in their mind to track inventory.” The Examiner not indicated that the present claims recite a mental process.

In the remarks, Applicant argues in substance that (6) the 35 USC 101 rejections should be withdrawn because “The Office Action appears to be examining the specification and not the claims. For example, the Office Action cites the specification as to how the claimed technological solution can be applied to "provid[e] intraoperative recommendations to assist the surgeon" and "identify where the evaluated product setup differs from best practices" to argue that the claims do not address technological problems. Office Action, pg. 13. However, Example 36 uses generic equipment (e.g., a camera) and computer-vision software to solve a non-technological problem-according to the rationale presented by the Office Action. Surely, a person can track the position of inventory in a warehouse on their own. However, the issue of scale (e.g., size of the warehouse, quantity of inventory) prohibits the solution from being performed by humans. Similarly, the claimed surgical system can be implemented to track the usage of surgical devices used by numerous surgical personnel across an entire medical network and analyze perioperative data, surgical contexts, and procedural variables to improve the use those surgical devices and thus, surgical outcomes. The claimed surgical devices, surgical hub, and processor-implemented functions performed by the surgical hub are no more "generic" or "insignificant" than the camera and reconstruction software recited by Claim 36. The result is a surgical hub that can autonomously suggest improvements to surgical staff and/or cause surgical devices to function in an improved manner and, for at least this reason, the rejection must be withdrawn.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
What a person may be able to do is not applicable to the rejection. The claims recite an abstract idea, which must be understood and shown in the context of the specification, but limitations from the specification are not read into the claims. The specification is referenced many times in the rejection to understand what the recited claim limitations are directed toward and at what level the additional elements are recited at to see if they provide a practical application or inventive concept. In Example 36, it is not an issue of scale or whether a person could perform a similar function that provide eligibility, it is that with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory, and in the present claims there is no corollary that provide a similar technical feature. Instead, as argued, “[t]he result is a surgical hub that can autonomously suggest improvements to surgical staff and/or cause surgical devices to function in an improved manner…”

In the remarks, Applicant argues in substance that (7) the 35 USC 101 rejections should be withdrawn because “it is precisely the cloud-based nature of the methods that provides the requisite insight and configuration recommendations that were otherwise unavailable to surgeons and clinicians operating on a patient and-when considered as a whole-the claimed methods provide significantly more than the alleged "determining" and "analyzing" steps. As previously discussed, the comparison of usage data and correlation of surgical outcomes to determine an optimal device configuration for a surgical procedure is neither well-understood, routine, nor conventional. The Subject Application addresses this, explaining how "conventional generators may be limited in their ability to recognize particular instrument configurations being used and to optimize control and diagnostic processes accordingly." Para [0602] (emphasis added).”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claimed limitations are not “cloud-based” as argued, and it is not clear as to how, even if such limitations were included, such a “cloud-based nature” would provide an inventive concept for “the comparison of usage data and correlation of surgical outcomes to determine an optimal device configuration for a surgical procedure” as argued. The determined optimal device configurations argued are never applied and instead are transmitted as recommendations that are not required to be implemented. The arrangement of additional elements is recited at a high level. For example, in claim 1, the surgical hub previously argued is “configured to be communicably coupled to the plurality of surgical devices” and comprises nothing but a “processor” and “memory”, and this arrangement claimed at a high level does not provide a practical application for the purpose of such arrangement is “the comparison of usage data and correlation of surgical outcomes to determine an optimal device configuration for a surgical procedure” that is then transmitted as a recommendation without being practicably applied. That the argued comparison and determination itself is not well-understood, routine, and conventional is not at issue as this was indicated as the recited and judicially excepted abstract idea. Such argument follows the logic that if the abstract idea is not well-understood, routine, and conventional, then the claims are eligible, but this is known not to be the case as judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626